DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2 and 4-18 (Currently Amended)
Claims 19-20 (New)
Claims 3 (Canceled)

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a charging plug socket disposed on the first charging pile, wherein the charging plug socket comprises a first end and a second directionally opposite end, wherein the first end of the charging plug socket is coupled to a power unit inside the first charging pile, and wherein the second directionally opposite end of the charging plug socket is configured to be coupled to a charging plug on the second charging pile and that is inserted into the second charging pile; and
wherein the first charging pile is configured to insert the second charging plug into the first charging pile when the first charging pile that currently charges the load and a power requirement of the load is greater than a power output of the first load, and
wherein when the charging pile system comprises other charging piles comprising respective charging plugs, the other charging piles are configured to be sequentially coupled in series to the first charging pile using the respective charging plugs of the other charging piles.”, in combination with all other elements recited in claim 1.
Claims 2, 4-5, 11-14 and 20 are also allowed as they further limit allowed claim 1.
Regarding claim 6, prior arts do not suggest or teach, among other claimed allowable features, “disposing a charging plug socket on the first charging pile, wherein the charging plug socket comprises a first end and a second directionally opposite end, and wherein the first end of the charging plug socket is coupled to a power unit inside the first charging pile, and wherein the second directionally opposite end of the charging plug socket is configured to couple to a charging plug on the second charging pile and that is inserted into the second charging pile, and
inserting the second charging plug into the first charging pile when the first charging pile that currently charges the load and a power requirement of the load is greater than power output of the first charging pile such that the power output of the first charging pile that currently charges the load meets the power requirement of the load; and
sequentially connecting, in series using a respective charging plug of one or more other charging piles, the first charging pile to the one or more other charging piles when the charging pile system comprises the one or more other charging piles.”, in combination with all other elements recited in claim 6.
Claims 7-10 and 15-19 are also allowed as they further limit allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/DUNG V BUI/Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 26, 2021